DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 22 is objected to because of the following informalities: claim 22 is dependent on canceled claim 21; for examination purposes, claim 22 will be read as to be dependent on claim 16.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22, 25-27, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2014/0193612) in view of Becker-Willinger et al. (2006/0159923).

Regarding claim 16, Yu discloses an optical article (Abstract teaches an optical article) having a substrate made of an optical material comprising a polymer matrix ([0008] teaches a polymeric matrix), wherein the substrate comprises an external layer ([0008] teaches a major surface), and said external layer of the substrate is made of said optical material comprising said polymer matrix ([0008] teaches the major surface is part of the polymeric matrix), and particles functionalized with a silane coupling agent ([0008] teaches sub-micrometer particles are functionalized with at least one silane coupling agent) are embedded into said polymer matrix ([0008] teaches sub-micrometer particles are dispersed in the polymeric matrix), wherein the particles are selected from the group consisting of metal oxide particles, metal hydroxide particles, metal fluoride particles, and diamond particles ([0049] teaches the sub-micrometer particles may be metal oxides).
Yu fails to teach a Bayer value of said substrate determined in accordance with the ASTM F735-81 standard being at least 30% greater than a Bayer value of the same substrate with no embedded particles. Yu and Becker-Willinger are related because both teach an optical article.
Becker-Willinger discloses an optical article wherein a Bayer value of said substrate determined in accordance with the ASTM F735-81 standard being at least 30% greater than a Bayer value of the same substrate with no embedded particles (at least [0032] teaches 20-fold improved abrasion resistance when using nanoscale solid particles with polyurethanes, compared to polyurethanes without using nanoscale solid particles).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yu to incorporate the teachings of Becker-Willinger and provide a Bayer value of said substrate determined in accordance with the ASTM F735-81 standard being at least 30% greater than a Bayer value of the same substrate with no embedded particles. Doing so would allow for improved abrasion resistance to be observed by the optical article.

Regarding claim 17, the modified Yu discloses the optical article of claim 16, wherein the silane coupling agent is chosen from epoxysilanes, aminosilanes and unsaturated silanes ([0008] teaches the silane coupling agent may be an epoxysilane).

Regarding claim 18, the modified Yu discloses the optical article of claim 16, wherein a refractive index of the particles (R.sub.p) is lower than a refractive index of the polymer matrix (R.sub.s) ([0049] teaches the particles may be made of SiO2, which, by material property, is known in the art to have a refractive index of 1.45 at 680 nm; [0030] teaches the polymeric matrix may be made of PET, which, by material property, is known in the art to have a refractive index of 1.56 at 680 nm; thus the refractive index of the particles is taught to be lower than the refractive index of the polymeric matrix; additionally, Examiner notes at least [0274] teaches a working example of using SiO2 and PET as the sub-micrometer particles and polymeric matrix, respectively).

Regarding claim 19, the modified Yu discloses the optical article of claim 18, wherein R.sub.p-0.1<R.sub.s (Rp is viewed to have a value of 1.45, Rs is viewed to have a value of 1.56; thus the values hold the condition to be true).

Regarding claim 20, the modified Yu discloses the optical article of claim 19, wherein R.sub.p-0.05<R.sub.s (Rp is viewed to have a value of 1.45, Rs is viewed to have a value of 1.56; thus the values hold the condition to be true).

Regarding claim 22, as best understood, the modified Yu discloses the optical article of claim 16, wherein the particles are chosen from SiO.sub.2, MgF.sub.2, ZrO.sub.2, and TiO.sub.2 particles ([0049] teaches the sub-micrometer particles may be SiO2, ZrO2, or TiO2 particles).

Regarding claim 25, the modified Yu discloses the optical article of claim 16, wherein the external layer of the substrate in which the particles are embedded has a thickness lower than or equal to 1 .mu.m (at least [0070] teaches a thickness of 500 nm).

Regarding claim 26, the modified Yu discloses the optical article of claim 16, wherein the particles have a diameter of less than 150 nm ([0048] teaches the sub-micrometer particles may be from 75 to 500 nm, which includes 75 to 150 nm, which falls within the claimed range).

Regarding claim 27, the modified Yu discloses the optical article of claim 16, wherein the silane coupling agent is an unsaturated silane chosen from vinylsilanes, allylsilanes, acrylic silanes and methacrylic silanes ([0008] teaches the silane coupling agent may be a vinylsilane).

Regarding claim 35, Yu discloses a process for increasing the abrasion- and/or scratch-resistance of an optical article (Abstract teaches an optical article; at least [0044] teaches abrasion resistance), the optical article having a substrate made of an optical material comprising a polymer matrix ([0008] teaches a polymeric matrix), comprising embedding particles functionalized with a silane coupling agent ([0008] teaches sub-micrometer particles are functionalized with at least one silane coupling agent) into the polymer matrix ([0008] teaches sub-micrometer particles are dispersed in the polymeric matrix) in an external layer of the substrate ([0008] teaches a major surface), wherein the particles are selected from the group consisting of metal oxide particles, metal hydroxide particles, metal fluoride particles, and diamond particles ([0049] teaches the sub-micrometer particles may be metal oxides).
 Yu fails to teach wherein a Bayer value of said substrate determined in accordance with the ASTM F735-81 standard is at least 30% greater than a Bayer value of the same substrate with no embedded particles. Yu and Becker-Willinger are related because both teach an optical article.
Becker-Willinger discloses an optical article wherein a Bayer value of said substrate determined in accordance with the ASTM F735-81 standard being at least 30% greater than a Bayer value of the same substrate with no embedded particles (at least [0032] teaches 20-fold improved abrasion resistance when using nanoscale solid particles with polyurethanes, compared to polyurethanes without using nanoscale solid particles).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yu to incorporate the teachings of Becker-Willinger and provide a Bayer value of said substrate determined in accordance with the ASTM F735-81 standard being at least 30% greater than a Bayer value of the same substrate with no embedded particles. Doing so would allow for improved abrasion resistance to be observed by the optical article.

Regarding claim 36, the modified Yu discloses the optical article of claim 16, wherein said silane coupling agent is different from said polymer matrix (at least [0008] teaches the silane coupling agent and the polymeric matrix are different).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2014/0193612) in view of Becker-Willinger et al. (2006/0159923) as applied to claim 16 above, and further in view of Young et al. (2011/0217544, of record).

Regarding claim 23, the modified Yu discloses the optical article of claim 16, but fails to teach wherein an additive is contained in the particles or grafted to the particles. The modified Yu and Young are related because each teach an optical article.
Young discloses an optical article wherein an additive is contained in the particles or grafted to the particles (at least [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yu to incorporate the teachings of Young and provide wherein an additive is contained in the particles or grafted to the particles. Doing so would allow for additional properties to be observed by the optical article.

Regarding claim 24, the modified Yu discloses the optical article of claim 23, wherein the additive is a light-absorbing additive (Young: at least [0049]).

Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2014/0193612) in view of Becker-Willinger et al. (2006/0159923) as applied to claim 16 above, and further in view of Engardio et al. (2010/0249265, of record).

Regarding claim 28, the modified Yu discloses a process for making the optical article of claim 16, comprising: (e) obtaining an optical article (Abstract teaches an optical article) having a substrate made of an optical material comprising a polymer matrix ([0008] teaches a polymeric matrix), wherein the substrate comprises an external layer ([0008] teaches a major surface), and said external layer of the substrate is made of said optical material comprising said polymer matrix ([0008] teaches the major surface is part of the polymeric matrix), and particles functionalized with a silane coupling agent ([0008] teaches sub-micrometer particles are functionalized with at least one silane coupling agent) are embedded into said polymer matrix ([0008] teaches sub-micrometer particles are dispersed in the polymeric matrix), wherein the Bayer value of said substrate determined in accordance with the ASTM F735-81 standard is at least 30% greater than the Bayer value of the same substrate with no embedded particles (Becker-Willinger: at least [0032] teaches 20-fold improved abrasion resistance when using nanoscale solid particles with polyurethanes, compared to polyurethanes without using nanoscale solid particles), wherein the particles are selected from the group consisting of metal oxide particles, metal hydroxide particles, metal fluoride particles, and diamond particles ([0049] teaches the sub-micrometer particles may be metal oxides).
The modified Yu fails to teach the process for making the optical article of claim 16, comprising: (a) providing a mold having an inner face; (b) covering at least one portion of said inner face of the mold by particles functionalized with a silane coupling agent; (c) filling the mold with a polymerizable composition; (d) curing said polymerizable composition. The modified Yu and Engardio are related because each teach a process for making an optical article
Engardio discloses a process for making the optical article, comprising: (a) providing a mold having an inner face (at least [0003] teaches a mold); (b) covering at least one portion of said inner face of the mold by particles (at least [0003] teaches coating the mold with a polymerizable composition); (c) filling the mold with a polymerizable composition (at least [0003] teaches the coated mold is used to cast an ophthalmic lens using a polymerizable composition); (d) curing said polymerizable composition (at least [0003] teaches curing the lens material).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Yu to incorporate the general teachings of Engardio and provide a process for making the optical article comprising: (a) providing a mold having an inner face; (b) covering at least one portion of said inner face of the mold by particles, which are functionalized with a silane coupling agent, as taught by the combination of Yu; (c) filling the mold with a polymerizable composition; and (d) curing said polymerizable composition. Doing so would allow for improved adhesion, thereby improving the durability of the optical article.

Regarding claim 29, the modified Yu discloses the process of claim 28, wherein in (b), the particles are colloidal particles (at least [0048]).

Regarding claim 30, the modified Yu discloses the process of claim 28, wherein a refractive index of the particles (R.sub.p) is lower than a refractive index of the polymer matrix (R.sub.s) ([0049] teaches the particles may be made of SiO2, which, by material property, is known in the art to have a refractive index of 1.45 at 680 nm; [0030] teaches the polymeric matrix may be made of PET, which, by material property, is known in the art to have a refractive index of 1.56 at 680 nm; thus the refractive index of the particles is taught to be lower than the refractive index of the polymeric matrix; additionally, Examiner notes at least [0274] teaches a working example of using SiO2 and PET as the sub-micrometer particles and polymeric matrix, respectively).

Regarding claim 31, the modified Yu discloses the process of claim 30, wherein R.sub.p-0.1<R.sub.s (Rp is viewed to have a value of 1.45, Rs is viewed to have a value of 1.56; thus the values hold the condition to be true).

Regarding claim 32, the modified Yu discloses the process of claim 31, wherein R.sub.p-0.05<R.sub.s (Rp is viewed to have a value of 1.45, Rs is viewed to have a value of 1.56; thus the values hold the condition to be true).

Regarding claim 33, the modified Yu discloses the process of claim 32, wherein R.sub.p+0.25<R.sub.s ([0049] teaches the particles may be made of SiO2, which, by material property, is known in the art to have a refractive index of 1.16 at 6.7 um; [0030] teaches the polymeric matrix may be made of PET, which, by material property, is known in the art to have a refractive index of 1.47 at 6.7 um; Examiner notes at least [0274] teaches a working example of using SiO2 and PET as the sub-micrometer particles and polymeric matrix, respectively; Rp is viewed to have a value of 1.16, Rs is viewed to have a value of 1.47; thus the values hold the condition to be true).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2014/0193612) in view of Becker-Willinger et al. (2006/0159923) in view of Engardio et al. (2010/0249265, of record) as applied to claim 28 above, and further in view of Young et al. (2011/0217544, of record).

Regarding claim 34, the modified Yu discloses the process of claim 28, but fails to teach comprising a step of capping the mold inner face with at least one capping agent before step (b). The modified Yu and Young are related because each teach a process for making an optical article.
Young discloses a process comprising a step of capping the mold inner face with at least one capping agent before step (b) (at least [0077]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Yu to incorporate the teachings of Young and provide a step of capping the mold inner face with at least one capping agent before step (b). Doing so would allow for the particles/solution to have a more secure fastening to the molding compound than the mold, thereby ensuring adequate adhesion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872